Citation Nr: 0735794	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-01 113	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training from September 1987 
to January 1988, and active service from October 1988 to 
December 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for PTSD on the grounds of inservice personal 
assault.


FINDINGS OF FACT  

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The evidence does not support or corroborate the 
veteran's account of a personal assault during her military 
service.

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A September 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist her in her 
claim, and what was needed to establish entitlement to 
service connection for PTSD based on personal assault.  
Thereafter, she was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any medical reports that she had that pertained to 
her claim.  The Board thus finds that the September 2003 RO 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by her and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by her; and (4) a request by the VA 
that the claimant provide any evidence in her possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
September 2003 document fully meeting the VCAA's notice 
requirements was furnished to the veteran prior to the 
January 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status is not at issue, and she was notified of the 
degree of disability and effective date information by letter 
of March 2006, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all available evidence necessary to 
substantiate her claim, to include obtaining all available 
service medical, personnel, and administrative records, and 
pertinent post-service VA medical records through 2004.  In 
her December 2004 Substantive Appeal, the veteran requested a 
Board hearing before a Veterans Law Judge at the RO, but in 
March 2005 her representative notified the RO that she 
cancelled the hearing request.  Subsequently in March 2005, 
the veteran requested a hearing before a Decision Review 
Officer at the RO, but in February 2006 her representative 
notified the RO that she cancelled the hearing request.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes the veteran's representative's 
September 2007 request for a VA psychiatric examination, and 
that 38 C.F.R. § 3.304(f)(3) specifically authorizes the VA 
to submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicated that a personal assault occurred.  
However, the Board finds that such examination is not 
necessary in the absence of sufficient evidence to support or 
corroborate the veteran's account of a personal assault 
during her military service, and that the current evidence of 
record is adequate to equitably adjudicate this claim.  

In this regard, the Board notes that the RO has attempted to 
develop the record for alternative sources that might assist 
in verification of the veteran's claimed personal assault.  
However, she failed to report for VA examinations scheduled 
in October and November 2003.  September 2003 and May 2006 RO 
letters specifically requested her to furnish any evidence 
from sources other than her service records that might 
corroborate her account of the alleged inservice assault 
incident, variously citing as examples of such evidence 
records from law enforcement authorities; reports of medical 
treatment for assault or rape; medical evidence from 
hospitals, clinics, or private physicians; and statements 
from friends, family members, and fellow servicemen.  The 
veteran responded to the 2003 letter with insufficiently 
specific information, and she failed to respond to the 2006 
letter requesting more detailed information to assist the RO 
in an attempt to verify her alleged inservice assault.  
Although she was offered opportunities to furnish additional 
information in the form of testimony during personal 
hearings, she cancelled both Board and RO hearing requests.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate her account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than her service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing her the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran contends that she has PTSD as a result of 
personal childhood trauma from her father's murder of her 
mother, as well as an alleged sexual assault in military 
service by another soldier in December 1990. 

The service medical records are completely negative for 
complaints or findings of any personal assault upon the 
veteran, and for findings or diagnoses of any psychiatric 
disorder.  Her service personnel and administrative records 
reflect favorable assessments.  In July 1991, the commander 
of the veteran's transportation company recommended her for a 
military award for exceptionally meritorious performance of 
duty from November 1990 to January 1991 and from March to May 
1991, noting her continuous demonstration of motivation and 
selfless dedication to duty, regardless of the long hours 
required and the difficulty of the mission.  These records 
contain no evidence of any claimed personal assault or 
behavior changes that might constitute credible evidence of a 
claimed personal assault stressor, such as a request for a 
transfer to another military duty assignment, deterioration 
in work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  

Post-service VA medical records developed through 2004 are 
similarly negative for findings or diagnoses of PTSD.  A 
March 1999 psychological evaluation noted that the veteran 
was raised by her maternal grandmother following her father's 
murder of her mother and his subsequent suicide when the 
veteran was 3 years old.  A review of the veteran's military 
service background included no allegations of personal 
assault therein.  Psychological examination showed no sign of 
a formal thought disorder or significant depression, but 
there were relationship and self issues.

On June 2001 VA social work assessment, the veteran reported 
living with the father of her triplets and twins.  She gave a 
history of sexual trauma in military service, and that her 
father killed her mother in front of her at the age of 3.  
She currently complained of depressive symptoms.  On 
psychological evaluation at a Vet Center in July, the 
veteran's affect was flat, and mood was depressed and 
tearful.  She reported increasing depression of late and 
difficulty with daily functioning, including the care of her 
5 children.  She gave a nonspecific history of an assault in 
military service and the murder/suicide of her parents during 
childhood.  The assessment was that the veteran was 
experiencing overwhelming stress and required intervention.  
On early August follow-up for anxiety/depression, the veteran 
reported high stress related to finances, police 
investigation, and having 5 children under 5 years of age.  
In late August, she was focused mostly on controlling the 
behavior of her children, and talked about lack of support in 
her family/friend network.  From August to October, she 
reported stresses and anxiety due to legal and police 
problems stemming from accusations of bank fraud.    

On July 2003 VA outpatient mental health evaluation, the 
veteran reported that she had coped well with life and recent 
incarceration for bank fraud, and that she had received 
counseling at a Vet Center for sexual trauma during military 
service and had resolved the issue.  She did not want mental 
health counseling at the present time, and felt that she was 
coping well with life situations.  She reported no feelings 
of depression or hopelessness, and had not been bothered by 
lack of interest or loss of pleasure in doing things.  

A November 2003 VA social survey by a social worker noted the 
veteran's history of sexual assault in military service, 
which incident she did not report, and she was not treated 
for rape.  Subsequent VA outpatient records through 2004 are 
negative for complaints, findings, or diagnoses of PTSD.

In this case, the evidence does not show that the veteran 
currently has PTSD, nor is there any credible supporting 
evidence that the claimed inservice trauma, an alleged sexual 
assault, occurred.

The veteran has not contended, nor does the evidence show, 
that she engaged in combat with the enemy during her military 
service.  Absent evidence that a veteran engaged in combat 
with the enemy, her lay statements alone are not sufficient 
to establish the occurrence of any inservice stressor for the 
purpose of establishing service connection for PTSD; rather, 
corroborating evidence is needed to support the claim for 
service connection.  Id.  See also Cohen v. Brown, 10 Vet. 
App. 128, 146-7 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).    

As noted above, the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any sexual trauma in service.  
Neither does the post-service evidentiary record support or 
corroborate the veteran's account of alleged trauma as a 
result of personal assault in service.  

The appellant's own reported history of an alleged inservice 
sexual assault contained in medical reports does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
             
The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical and psychiatric training and 
expertise, she is not competent to render a probative opinion 
on medical matters-such as whether she in fact has a 
diagnosis of PTSD as a result of an alleged inservice 
personal assault.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


